Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s Amendment of 8 June 2021, in which claims 100, 104, 108, 113, 116, 117, 118 have been amended, and new claims 126-133 have been added, is acknowledged. 
Claims 100-133 are pending.
Claims 100-133 are being examined herein.
Response to Arguments of 8 June 2021
On 8 June 2021, Applicant has filed a corrected Application Data Sheet (ADS) stating the correct priority.
In view of applicant’s amendment of 8 June 2021, the objection to the Specification is herein withdrawn. Applicant has amended [0001] in the Specification to correct the priority.
 	In view of applicant’s amendment of 8 June 2021, the objection to the Title is herein withdrawn. Applicant has amended the title to be indicative of the invention to which the claims are directed. 
In view of applicant’s amendment of 8 June 2021, the objections to claims 117, 113 are herein withdrawn. Applicant has clarified the claim language.
In view of applicant’s amendment of 8 June 2021, and in view of the examiner’s amendment below, the rejection of claims 100-125 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. A new rejection is made below, based on Applicant’s amendment of 8 June 2021.
Applicant did not file a terminal disclaimer against U.S. patent RE46,621. As a result, the rejection of claims 100-125 under the judicially created doctrine of obviousness type double 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 100-133 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 100 and 113 are drawn to a formulation (claim 100) or to an oral dosage form (claim 113) comprising a hydrate of compound of formula (I) 
    PNG
    media_image1.png
    176
    159
    media_image1.png
    Greyscale
, and a filler or glidant, or combination thereof,
wherein the hydrate of the compound of formula (I) has the following characteristic X-ray Powder Diffraction (XRPD) peaks: 2 = 10.4 ° (
    PNG
    media_image2.png
    51
    30
    media_image2.png
    Greyscale
 0.2°), 13.3 ° (
    PNG
    media_image2.png
    51
    30
    media_image2.png
    Greyscale
 0.2°) and 24.3 ° (
    PNG
    media_image2.png
    51
    30
    media_image2.png
    Greyscale
 0.2°).

While the examiner acknowledges Table 9 in the Specification, the examiner emphasizes that there is no clear statement in Applicant’s Specification that the XRPD pattern listed in instant claims 100, 113 corresponds to a hydrate of compound of formula (I). 
Since a XRPD pattern is unique, cannot correspond to two different chemical entities, and since Applicant has expressly stated that this specific XRPD pattern corresponds to polymorph Form C of compound of formula (I), the language of instant claims which refer to the very same XRPD pattern as corresponding to a hydrate of a compound (I) is confusing and renders the claims indefinite- because the question arises whether the listed XRPD pattern corresponds to polymorph Form C of a compound of formula (I), or rather to a hydrate of polymorph Form C of a compound of formula (I).
Applicant is required to amend the language of the claims to be clear, consistent with the Specification and consistent with the language in allowed claims in RE46,621.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 100-133 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-8, 41-46, 52-66 of U.S. patent RE46,621 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8, 41-46, 52-66 of U.S. patent RE46,621 render obvious the instant claims.
 = 10.4 ° (
    PNG
    media_image2.png
    51
    30
    media_image2.png
    Greyscale
 0.2°), 13.3 ° (
    PNG
    media_image2.png
    51
    30
    media_image2.png
    Greyscale
 0.2°), and 24.3 ° (
    PNG
    media_image2.png
    51
    30
    media_image2.png
    Greyscale
 0.2°).
Claims 1-8, 41-46, 52-66 of U.S. patent RE46,621 are drawn to a compound of formula (I) or to a pharmaceutical composition comprising such compound, wherein the compound is, for example, polymorph Form C having the following characteristic X-ray Powder Diffraction (XRPD) peaks: 2 = 10.4 ° (
    PNG
    media_image2.png
    51
    30
    media_image2.png
    Greyscale
 0.2°), 13.3 ° (
    PNG
    media_image2.png
    51
    30
    media_image2.png
    Greyscale
 0.2°), and 24.3 ° (
    PNG
    media_image2.png
    51
    30
    media_image2.png
    Greyscale
 0.2°), which are the very same XRPD characteristics as in the instant claims.
It would have been obvious to prepare a formulation/oral dosage form comprising a hydrate of polymorph Form C of the compound of instant formula (I). The person of ordinary skill in the art would have prepared a hydrate of polymorph Form C of compound formula (I), because preparing a hydrate of a small molecule organic compound and including said hydrate into a pharmaceutical formulation/oral dosage form is well within the skill of the artisan.
As such, the instant claims are rendered obvious by claims 1-8, 41-46, 52-66 of U.S. patent RE46,621.

Conclusion
Claims 100-133 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627